THE THIRTEENTH COURT OF APPEALS

                                    13-18-00233-CV


 Super Starr International, LLC, Lance Peterson, Red Starr, SPR de R.L. de C.V., and
                                  Kemal Mert Gumus
                                           v.
    Fresh Texas Produce, LLC, Individually and derivatively on behalf of Tex Starr
                                   Distributing, LLC


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-4741-16-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants Super Starr International, LLC, Lance

Peterson, Red Starr, SPR de R.L. de C.V., and Kemal Mert Gumus and 50% against

appellee, Fresh Texas Produce, LLC, Individually and derivatively on behalf of Tex Starr

Distributing, LLC

      We further order this decision certified below for observance.

June 6, 2019